DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments and arguments filed 5/3/2021 have been fully considered, the rejection of claim 12 has been updated to address the newly amended limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (U.S. Pub #2013/0205899), in view of Cheng et al (U.S. Pub #2017/0066646), in view of Vaganov (U.S. Pub #2008/0083962).
With respect to claim 12, Wu teaches a method of manufacturing a sensor device, the method comprising: 
preparing a sensor portion of a microelectromechanical system (MEMS) force sensor over a front surface of a first substrate (Fig. 7, 1), the sensor portion 
forming a first electrode (Fig. 7, 25 and Paragraph 45) on a back surface of the first substrate; and 
attaching a second substrate (Fig. 7, 6) having an electrode pad and a second electrode (Fig. 7, 61 and Paragraph 45) to a bottom of the first substrate such that the first electrode faces the second electrode with a space therebetween.
Wu does not teach a bottom electrode on a back surface of the first substrate;
an electrode pad on the second substrate such that the bottom electrode is connected to the electrode pad;
and forming the cavity by etching the back surface of the substrate, after forming the bottom electrode.
Cheng teaches a MEMS substrate (Fig. 6, 101 and Paragraph 54), a bottom electrode (Fig. 6, 103) on a back surface of the MEMS substrate;
an electrode pad (Fig. 6, 204) on a second substrate (Fig. 6, 201/202) such that the bottom electrode is connected to the electrode pad;
forming the cavity by etching the back surface of the substrate (Fig. 6, 101) , after forming the bottom electrode (Fig. 5, 103).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a bottom electrode on the back surface of substrate frame 1 of Wu and an electrode pad on the substrate 6 as taught by 
Wu does not teach forming the cavity and membrane portion by etching the back surface of the substrate after forming the first electrode.
Vaganov teaches forming a cavity and membrane portion by etching the back surface of the substrate after forming a metal material (Fig. 2d and Paragraph 81).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the cavity of Wu by etching the back surface of the substrate after forming the first electrode as taught by Vaganov in order to use the first electrode material as a mask for etching to define the cavity and center mass portion.
With respect to claim 13, Wu and Vaganov teach that the membrane portion is a remaining part of the first substrate (e.g. Fig. 2, 40 of Vaganov). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to etch the back surface of the substrate of Wu as taught by Vaganov in order to achieve the predictable result of forming the cavity of Wu. 
With respect to claim 14, Vaganov teaches that the membrane portion is made of a semiconductor material (Paragraph 78)
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the membrane of Wu from a semiconductor 

With respect to claim 16, Cheng teaches, before the cavity is formed (Fig. 9i), forming a through-hole passing through the first substrate (Fig. 6, 101; Fig. 9A); and forming a conductive material (Fig. 6, 101e; Fig. 9A and Paragraph 55) in the through-hole, thereby forming a conductive connector, wherein: the front electrode (Fig. 6, 105) is connected to the conductive connector, and the bottom electrode (Fig. 6, 103) is connected to the conductive connector.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a through hole passing through the frame substrate of Wu and a conductive connector as taught by Cheng in order to achieve the predictable result of creating an electrical connection between the substrates for transmitting signals (Paragraph 74-75).
With respect to claim 17, Cheng teaches wherein the bottom electrode is connected to the electrode pad by eutectic bonding (Paragraph 102).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a through hole passing through the frame substrate of Wu and a conductive connector as taught by Cheng in order to achieve the predictable result of creating an electrical connection between the substrates for transmitting signals (Paragraph 74-75).
With respect to claim 18, Wu teaches that the front electrode is electrically coupled to the piezo-resistive element (Paragraph 51). 


Allowable Subject Matter
Claims 19-30 are allowed.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.